Citation Nr: 1828085	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-40 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 70 percent prior to August 1, 2014, for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to November 1979, March 1981 to March 1983, and May 2007 to May 2008, to include service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In a December 2014 rating decision, the RO granted a 100 percent rating for the Veteran's service-connected PTSD, effective August 1, 2014.  That does not constitute a complete grant of the benefit sought on appeal.  However, the Board has recharacterized and limited the issue on appeal as listed on the cover page of this decision.


FINDING OF FACT

For the entire period on appeal, the Veteran's acquired psychiatric disorder more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for an acquired psychiatric disorder has been met or approximated for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted that he should have a higher rating for his PTSD as his symptoms are worse than those contemplated by the currently assigned rating.

VA Medical Center mental health treatment records during the appellate period, as well as December 2013 and April 2014 VA examination reports indicate, in particular, severe depression; persistent periods of unemployment; chronic sleep impairment; severe limitations in the ability to work; amotivation; interrupted sleep; irritability; decreased energy; crying spells; financial problems; significant familial and social impairment; severe anxiety; marital problems; anger; isolation; excessive difficulty with concentration and focus; paranoia; suspiciousness; memory loss; disturbances in mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; daily panic attacks, sometimes occurring 3 to 4 times daily; vivid and nightly nightmares; intrusive thoughts; loss of interest in activities; hypervigilance; intolerance of people; easy excitability; exaggerated startle response; flashbacks; avoidance behaviors; jumpiness; feelings of being overwhelmed; somatization; apathy; poor impulse control; financial issues; feelings of unresolved guilt; mood swings; feelings of emotional detachment; withdrawal; feelings of numbness; having a short fuse and/or being short-tempered; loss of appetite; elevated symptomatology of PTSD during anniversaries; frequent exacerbations; disorganized thinking; fatigue; physical tension; loss of pleasure; feelings of being a failure; loss of interest in sex; distress; anhedonia; feelings of a fore-shortened future; and difficulty leaving the home.

Further, a review of the record shows that the Veteran has chronic issues with maintaining regular employment.  VA treatment records routinely indicate that the Veteran is unemployed, seeking employment, or recently lost his job due to his PTSD symptomatology.  Notably, VA treatment records indicate that the Veteran has been terminated from employment after experiencing a panic attack during work.  

In sum, the Board finds that the Veteran is entitled to a 100 percent rating for his PTSD for the entirety of the appeal period.  In this regard, the Board finds that the Veteran is considered to have total occupational and social impairment.  For the entire appeal period, the Veteran has been shown to have significant symptoms of anxiety, depression, extended periods of unemployment, anhedonia, inability to maintain employment, and an inability to establish and maintain effective relationships.  Specifically, the Veteran has consistently experienced issues with work and school due to his psychiatric symptomatology, which include being fired for panic attacks that occur on the job.  The Veteran has experienced somewhat significant panic attacks on a daily basis, which have also been noted to occur multiple times daily.  The Veteran's psychiatric symptomatology has consistently been shown to have major effects within his relationships, affecting both professional and personal relationships.  Further, the Veteran's symptoms have been relatively consistent throughout the entire period on appeal.  Therefore, the Board finds that entitlement to an initial 100 percent rating is warranted for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports, and the VA Medical Center mental health treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for an acquired psychiatric disorder.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are intended serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board finds that there is total occupational and social impairment sufficient to warrant a 100 percent rating even though all the specific symptoms listed for that rating are not manifested.  


ORDER

Entitlement to a rating of 100 percent for PTSD for the entirety of the appeal period is granted.



____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


